957 F.2d 912
294 U.S.App.D.C. 163
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Horace STEPHENS, Appellant.
No. 91-3289.
United States Court of Appeals, District of Columbia Circuit.
Feb. 18, 1992.

Before MIKVA, Chief Judge, RUTH B. GINSBURG and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for voluntary dismissal, it is


2
ORDERED that the motion be granted.   The appeal is hereby dismissed.


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.